Citation Nr: 9921518	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for traumatic arthritis of 
the right ankle, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from July 1948 to January 1954.  
The issue of entitlement to an increased evaluation for right 
ankle disability was remanded by the Board of Veterans' Appeals 
(Board) in April 1998 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, for additional 
development.  The case is again before the Board for 
adjudication.  

The veteran indicated in a statement received by VA in January 
1999 that he never heard from VA on his prior claim for an 
effective date of the day following service discharge for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to clear and unmistakable error on the part 
of VA.  The Board would point out that the issue of whether the 
May 1967 rating decision denying service connection for 
psychiatric disability was clearly and unmistakably erroneous was 
denied in a February 1996 Board decision, which also found that 
the effective date of a grant of service connection for PTSD was 
May 1, 1989.

A personal hearing was scheduled for the veteran, per his 
request, at the Board on March 25, 1999, and he was notified of 
the hearing in February 1999; however, the veteran failed to 
appear.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  Prior to July 29, 1998, the veteran's right ankle disability 
was manifested by limitation of motion which more nearly 
approximated marked than moderate; commencing July 29, 1998, the 
veteran's right ankle disability has been manifested by 
limitation of motion which more nearly approximates moderate than 
marked.


CONCLUSION OF LAW

The veteran's right ankle disability warrants a 20 percent 
evaluation for the period prior to July 29, 1998, but does not 
warrant an evaluation in excess of 10 percent for the period 
commencing July 29, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5270, 
5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to the 
claim have been properly developed and the statutory obligation 
of VA to assist the veteran in the development of the claim has 
been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1997) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
veteran's right ankle disability.  The Board has found nothing in 
the historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating purposes, 
nor has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

An April 1991 Board decision denied an evaluation in excess of 10 
percent for the veteran's service-connected right ankle 
disability.

On VA examination in May 1991, the veteran said that he had 
fallen many times because of his service-connected right ankle 
disability and that his right ankle pain was aggravated by 
activity.  He also indicated that he could not stand or walk for 
very long.  Physical examination revealed that he could ambulate 
without any problem; he used a cane to walk.  Ankle reflexes 
appeared normal.  The right ankle was 2 cm greater in 
circumference than the left.  There was tenderness along the 
ankle joint line.  Dorsiflexion was 0 degrees and plantar flexion 
was 20 degrees.  It was noted that X-rays showed degenerative 
arthritis of the right ankle.  The examiner's impression was 
post-traumatic degenerative arthritis of the right ankle.  

The veteran testified at a personal hearing before the 
undersigned sitting at the Board in April 1994 that because his 
right ankle was very weak, involved regular pain and pain on 
motion, and gave way easily, an increased evaluation was 
warranted.

On VA orthopedic examination in October 1996, the veteran 
complained of right ankle pain and giving way.  Physical 
examination of the right ankle revealed normal stability with no 
swelling.  Anterior drawer test was negative.  There was the same 
lateral tilt on both sides.  There was no gross neurological 
deficit in the lower extremities, although he tended to give way 
on testing.  Plantar flexion of the ankles was equal; extension 
of the right ankle was 20 degrees less than the left, with 
tenderness over the lateral aspect of the right ankle.  X-rays of 
the right ankle suggested irregularity of the medial malleolus on 
one view, but the ankle joint looked normal on another view.  The 
diagnosis was residuals of a sprained right ankle, with no 
evidence of traumatic arthritis by X-ray.  The examiner noted 
that the giving way could not be clearly explained by the 
veteran's right ankle condition, since problems with his thigh, 
low back, and right knee might be the cause of the giving way.

On VA orthopedic examination on July 29, 1998, the examiner noted 
that the claims files were reviewed.  Physical examination 
revealed a little bit of swelling in both ankle areas.  The 
veteran was able to walk on his heel and tip toe normally.  He 
had bilateral flat foot.  His ankles were considered stable.  
Inversion and eversion were symmetrical on both sides about 20 
degrees in both directions.  Dorsiflexion was 40 degrees 
bilaterally, with plantar flexion 20 degrees bilaterally.  It was 
noted that X-rays of the right ankle showed a remodeled fracture 
of the distal third of the fibula and the lateral malleolus with 
very good remodeling; no sign of arthritis was seen.  The 
diagnosis was that there was no limitation of motion of the right 
ankle when compared to the left, either actively or passively, 
with pretty good strength.  The examiner concluded that the 
veteran was able to use his right ankle for work and activities 
without limitation.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

Moderate limitation of motion of the ankle warrants a 10 percent 
evaluation; marked limitation of motion of the ankle warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ankle dorsiflexion is from 0 to 20 degrees, while normal 
ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (1998).

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankylosis is in plantar flexion, less than 30 degrees.  If the 
ankylosis is in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In evaluating the severity of the veteran's right ankle 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 38 C.F.R. 
Part 4, as well as the application of 38 C.F.R. § 4.40, regarding 
functional loss due to pain, and 38 C.F.R. § 4.45, regarding 
weakness, fatigability, incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that where entitlement to compensation has 
already been established and an increase in a disability rating 
is at issue, as in the instant case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).

At the May 1991 VA examination, dorsiflexion was limited to 0 
degrees and plantar flexion was less than 50 percent of normal.  
This degree of limitation of motion more nearly approximates 
marked than moderate.  The October 1996 VA examiner did not 
report specific ranges of right ankle motions, but did indicate 
that extension of the right ankle was 20 degrees less than the 
left.  Since the examiner did not report the veteran's actual 
ranges of right ankle motions, the Board will assume that the 
veteran continued to have limitation of motion which more nearly 
approximated marked than moderate.  

There is no indication in the medical evidence for the period 
prior to July 29, 1998, that the disability more nearly 
approximated the criteria for a 30 percent rating than a 20 
percent rating.  In this regard, the Board notes that a 20 
percent rating under Diagnostic Code 5270 contemplates ankylosis.  
The record does not contain objective evidence of weakness, 
incoordination, excess fatigability or instability, nor does it 
contain objective evidence of significant functional impairment 
due to pain.  The evidence shows that the veteran retained useful 
motion of his right ankle.  Therefore, an evaluation in excess of 
20 percent is not in order for the period prior to July 29, 1998.

Since the July 1998 examiner concluded that the veteran had no 
limitation of motion of the right ankle, it appears likely that 
the examiner's references to dorsiflexion of 40 degrees and 
plantar flexion of 20 degrees were inadvertent and that he meant 
to report dorsiflexion of 20 degrees and plantar flexion of 40 
degrees.  Even assuming that he correctly reported the veteran's 
ranges of right ankle motions, the limitation of motion does not 
more nearly approximate marked than moderate.  

Moreover, the July 1998 examiner specifically stated that the 
veteran was able to use his right ankle for work and other 
activities without limitation.  Although the veteran has alleged 
that he has instability of his right ankle, no objective evidence 
of instability has been found.  Moreover, the July 1998 
examination disclosed no objective evidence of pain on motion or 
of weakness, incoordination, or fatigability associated with the 
right ankle disability.  Therefore, the Board concludes that for 
the period commencing July 29, 1998, the disability does not more 
nearly approximate the criteria for an evaluation in excess of 10 
percent.   

The Board has considered whether the issue on appeal should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The record reflects that the 
veteran has not required frequent hospitalizations for his right 
ankle disability and that the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of the claim for extra-
schedular consideration is not in order.


ORDER

An evaluation of 20 percent for right ankle disability during the 
period prior to July 29, 1998, is granted subject to the criteria 
applicable to the payment of monetary benefits.




An evaluation in excess of 10 percent for right ankle disability 
for the period commencing July 29, 1998, is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

